2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith Jr. et al. (US 2013/0106385).
Regarding claim 1, Smith, JR. et al.’s figure 2A shows A voltage pulse generator (VPG) having an output (VOUT) at which the VPG provides power to a load (90), the VPG comprising: pulse circuitry (50, 60) operable to be turned ON and OFF respectively to provide and to terminate voltage at an output of the pulse circuitry to provide a pulse of voltage having leading and trailing transition edges at the output of the VPG; and an interruptor (110, 120, 20) comprising a hysteretic comparator circuit (20) characterized by upper and lower hysteresis values (hysteresis values of the hysteresis comparator 20) and having a first input connected to the VPG output (FB) to receive a first voltage that is a function of the voltage at the output (Vout), a second input that receives a second voltage (VREF) that is a function of a predetermined time dependent reference voltage, and an output at which the hysteretic comparator circuit generates a feedback signal that interrupts voltage change of at least one transition edge of the pulse if the first voltage is greater than or less than the second voltage by predetermined upper or lower limit difference voltages respectively, which upper and lower limit difference voltages are functions of the upper and lower hysteresis values respectively as called for in claim 1.
Regarding claim 2, Smith, JR et al.’s figure 2 shows the pulse circuitry comprises a half bridge comprising two semiconductor switches (50, 60) connected in series at the output of the pulse circuitry.
Regarding claim 3, Smith, JR. et al.’s shows the hysteretic comparator circuit comprises a Schmitt trigger (20).
Regarding claim 4, Smith, JR et al.’s figure 2 shows a voltage divider (110) connected to the VPG output that provides the first input with a fraction less than one of the voltage at the VPG output.
Regarding claim 5, Smith, JR. et al.’ s figure 2 shows the first input is connected to the VPG output by a voltage divider (110) that provides the first input (FB) with a fraction less than one of the voltage at the VPG output.
Regarding claim 6, Smith, JR. et al.’s VREF is the time dependent reference voltage comprises a reference voltage pulse having at least one transition edge synchronized to a transition edge of the voltage pulse at the VPG output (i.e., VREF rising edge synchronously compared with the FB signal).
Regarding claim 7, Smith, JR. et al.’s VREF has a leading edge synchronized to the leading edge of the VPG output pulse and a trailing edge synchronized to the trailing edge of the VPG output pulse (i.e, rising edges and trailing edges of the REF is synchronously compared with the FB signal by means of the hysteresis comparator).
Regarding claim 10, Smith, JR. et al.’s reference voltage pulse (VREF) comprises a voltage plateau having a magnitude that is greater than a maximum voltage of the VPG output voltage pulse by the smaller of the upper or lower limit difference voltage (paragraph 0030).
Regarding claim 11, Smith, JR. et al.’s  reference voltage pulse (VREF) is biased by an offset voltage (ref 130) that differs from a reference ground of the VPG by a voltage difference having a magnitude that is less than the smaller of the predetermined upper and lower limit difference voltages.
Regarding claim 12, Smith, JR. et al.’s  reference voltage generator that provides the second voltage (VREF) to the hysteretic comparator circuit (20).
Regarding claim 13, Smith, JR. et al.’s  a positive pulse at the VPG output (VOUT) if the voltage at the VPG output is greater than the reference voltage(VREF) by the predetermined upper 16C061-P1666-US limit voltage difference (upper limit of the hysteresis value within the comparator 20) and the pulse circuitry is ON (transistor 50 is on; transistor 60 is off), the feedback signal turns OFF the pulse circuitry (transistor 50 is off; transistor 60 is on)  and if the output voltage is less than the reference voltage by the predetermined lower limit voltage difference (lower limit of the hysteresis value within the comparator 20) and the pulse circuitry is OFF, the feedback signal turns ON the pulse circuitry (see paragraphs 0030, 0031).
Regarding claim 14, Smith, JR. et al.’s negative pulse at the VPG output if the reference voltage is greater than the VPG output voltage by the predetermined upper limit voltage difference and the pulse circuitry is ON, the feedback signal turns OFF the pulse circuitry and if the reference voltage is less than the output voltage by the predetermined lower limit voltage difference and the pulse circuitry is OFF, the feedback signal turns ON the pulse circuitry (paragarphs 0030-0031; trailing edges of the VREF being compared with the Vout).
Regarding claim 15, Smith, JR. et al.’s circuit is capable of providing a magnitude of an average slew rate of the transition edge of the output pulse responsive to the interruption is less than about 20%, 10%, or about 5% of a magnitude of a maximum slew rate that characterizes a leading or trailing edge of voltage provided by the pulse circuitry when the pulse circuity is respectively turned ON or turned OFF.
Regarding claim 16, Smith, JR. et al.’s circuit is capable of providing a magnitude of the average slew rate is less than about 3% of the magnitude of the maximum slew rate.
Regarding claim 17, Smith, JR. et al.’s circuit is capable of providing a magnitude maximum of the slew rate that characterizes the leading or trailing edge of voltage provided by the pulse circuitry is greater than about 20 V/ns, 50 V/ns (nanoseconds), or about 60 V/ns.
Regarding claim 18, Smith, JR. et al.’s figure 2 is a voltage source inverter (converter) wherein the output of the VPG is an output of the VSI (converter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, JR et al. (US 2013/0106385).
Regarding claims 8-9, Smith, JR. et al.’s figure 2 shows a voltage pulse generator comprising all the aspects of the present invention as noted above except for having the leading edge of the VREF signal characterized by a rise time less than or equal to about 0.5 ps (microseconds) 0.4 ps, or 0.3 ps and the trailing edge characterized by a fall time less than or equal to about 0.5 ps (microseconds) 0.4 ps, or 0.3 ps. as called for in claims 8 and 9.
Smith, JR. et al.’s VREF voltage rising times for the leading edges and trailing times for the trailing edges are determined by the values of the capacitor (180), resistor (170) and the current sources (140, 150).  The particular values of rise time/fall time for the leading edges/trailing edges of the VREF will also use to determine the rising time of the leading edges or fall time of the trailing edges of the VOUT by means of turning on/off of the transistors (50, 60).  Thus, one skilled in the art would have been readily recognized that the dependent upon a particular application, the desired rise time/fall time for the leading edges/trailing edges of the VREF can be chosen by calibrating the values of the capacitor (180), resistor (170) and the current sources (140, 150).    Therefore, outside of any non-obvious results, the obviousness of having leading edge of the VREF signal with a rise time less than or equal to about 0.5 ps (microseconds) 0.4 ps, or 0.3 ps  and the trailing edge of the VREF signal with a fall time less than or equal to about 0.5 ps (microseconds) 0.4 ps, or 0.3 ps. will not be patentable under 35USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/5/2022